Citation Nr: 1114170	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  10-46 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an effective date earlier than April 2, 2010, for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 50 percent for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to July 2004.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Manchester, New Hampshire, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in February 2011.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the Veteran has raised the issue of unemployability.  As such, the Board has identified the issues as set forth on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an evaluation in excess of 50 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A February 2007 rating decision denying service connection for PTSD is final and nothing in the record prior to the April 2, 2010, claim can be construed as an informal claim for service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 2, 2010, for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's PTSD claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a February 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Earlier Effective Date

Generally, except as otherwise provided, the effective date of a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1). 

Additionally, under 38 C.F.R. § 3.155, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or someone acting as next friend of the claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155.

Under 38 C.F.R. § 3.157, a report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement. Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits. The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim. The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service- connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. 38 C.F.R. § 3.157.

In a September 2010 rating decision, the Veteran was awarded service connection for PTSD, evaluated as 50 percent disabling, effective April 2, 2010, the day his claim was received.  See 38 U.S.C.A. § 5110(a).  The Veteran had previously been denied service connection for PTSD in a February 2007 rating decision and has argued that his grant of service connection should begin in January 2006, the date of the original claim of service connection.  

In a letter accompanying the February 2007 rating decision, the Veteran was informed that he had one year from the date of that letter to appeal that decision.  However, he did not appeal the February 2007 rating decision and, in fact, had no contact with VA at all during such time period.  Therefore, that determination is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The first correspondence from the Veteran following the February 2007 denial was the April 2, 2010, claim upon which the grant of service connection was ultimately  based.  As the record does not contain any evidence or argument submitted by the Veteran between the final February 2007 rating decision and the April 2, 2010, claim, the Board finds no earlier informal claim upon which an earlier effective date can be based.  The record is also absent any medical records between February 2007 and April 2, 2010, precluding any informal claims pursuant to 38 C.F.R. § 3.157.
 
In sum, the earliest possible claim date here is April 2, 2010.  Moreover, even if the record shows that entitlement arose prior to this date, the later of the two controls.  Thus, the appropriate effective date here is April 2, 2010, and the earlier effective date claim is denied.


ORDER

Entitlement to an effective date earlier than April 2, 2010, for service connection for PTSD is denied.


REMAND

As noted above, the Veteran is currently service connected for PTSD, evaluated as 50 percent disabling, effective April 2, 2010.  At the time of his February 2011 hearing, he stated that his symptoms had grown considerably worse than they had been at the time of his September 2010 VA examination.  As such, a new examination is necessary to determine the current severity of his symptoms. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

As noted in the introduction, pursuant to Rice, a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  22 Vet. App. 447.  Here, the Veteran has argued that his PTSD prevents him from maintaining a job for more than three month.  Since there is evidence of unemployability submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  See id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Issue appropriate notice on the appellant's claim of entitlement to TDIU. Ask the Veteran to provide to provide a complete employment history, to include a VA Form 21-8940. A copy of the notice letter should be included in the claims file.

2.  Schedule the Veteran for a psychiatric examination to determine the severity of his current PTSD symptoms.  The claims folder should be available to the examiner and reviewed in conjunction with the examination.  The report should set forth all objective findings regarding his PTSD, particularly the current severity of symptoms and their affect on the Veteran's employability.  The examiner should specifically state whether the Veteran, as a result of service-connected disabilities alone, is precluded from securing and following substantially gainful employment consistent with his education and occupational experience.

3.  Thereafter, the RO/AMC should readjudicate the claims of entitlement to an evaluation in excess of 50 percent for PTSD and entitlement to TDIU, in light of the additional evidence obtained.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


